DETAILED ACTION

Introduction
1. For reissue applications filed before September 16, 2012, all references to 35 U.S.C.
251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.
Where specifically designated, these are “pre-AIA ” provisions.  For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

2. This Office Action addresses U.S. Application No. 15/265,286 (hereinafter also
referred to as ‘286 or the instant application), which is a reissue application of U.S. Application
Serial No. 13/281,075, filed October 25, 2011, now U.S. Pat. No. 8,838,343 (hereinafter also referred to as ‘075 or ‘343), issued on September 16, 2014, entitled “VEHICLE LAMP CONTROLLER, VEHICLE LAMP SYSTEM, AND VEHICLE LAMP CONTROL METHOD”. The latter application claims priority to Japanese Patent Application No. 2010-239736 filed on October 26, 2010 and Japanese Patent Application No. 2011-153592 filed on July 12, 2011.

3. Based upon Applicant’s lack of any statement in accordance with MPEP 1418 and
after the Examiner’s independent review of ‘343 itself and its prosecution history, the Examiner
finds no current ongoing litigation involving ‘343, see the litigation search now of record. Also
based upon the Examiner’s independent review of ‘343 itself and the prosecution history, the
Examiner cannot locate any other previous Reexaminations or supplemental examinations. However a divisional reissue, US Application No. 16/277009, was filed 2/25/2019 and is still pending.  

4. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935) in the 5/20/22 Petition to Withdraw from Issue and Request for Consideration of an IDS filed after payment of the Issue Fee under the QPIDS program, and PTA Statement under 37 CFR 1.704(d).  The petition was granted on 5/20/22.  Applicant's submission filed on 5/20/22 has been entered.
    
	5. As of the date of this Office Action, the status of the claims is:
Claims 1-5 and 8-16 are pending.
Claims 1-5 and 8-16 are examined.
Claims 1-5 and 8-16 are objected to and/or rejected as set forth infra.

Priority
6. Based upon a review of the instant application, the Examiner finds that Applicant claims priority to Japanese Patent Application No. 2010-239736 filed on October 26, 2010 and Japanese Patent Application No. 2011-153592 filed on July 12, 2011. Certified copies of which were filed in the ‘075 application.1,2
7. Because the effective filing date of claims of the instant application is not on or after
March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead,
the earlier ‘First to Invent’ provisions apply. See 35 U.S.C. 100. See again paragraph 1 supra
.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or  acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art See MPEP §2111.  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.



A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  
An independent review of the claims in view of the specification herein found the following explanations of claim language:
“vehicle vertical direction (a pitch angle direction)”
(Col. 5, line 21.)

“While the vehicle is moving’ can be defined as, for example, from the time when the vehicle speed obtained from the vehicle speed sensor 312 exceeds 0 to the time when the vehicle speed obtained from the vehicle speed sensor 312 becomes 0.  ‘While the vehicle is moving’ can optionally be defined based on an experiment or simulation by a designer.” 
(Col. 8, lines 54-60.)
“When the vehicle is stopped’ is, for example, the time when the value detected by the acceleration sensor 316 becomes stable after the vehicle speed obtained by the vehicle speed sensor 312 became 0.  The reason why it is the time when the value detected by the acceleration sensor 316 becomes stable is that it takes a little time for the attitude of the vehicle 300 to become stable after the vehicle 300 stops and thus, in a state where the vehicle attitude is not stable, it is difficult to detect the accurate summed angle θ.” 
(Col. 8, line 66-col. 9, line 7.) 
“the time when the value becomes stable’ may be defined as the time when the variations in the values detected by the acceleration sensor 316 per unit time becomes equal to or less than a threshold, or as the time when a given period of time has elapsed after the vehicle speed detected by the vehicle speed sensor 312 became 0.  The time ‘when the vehicle is stopped’, the ‘threshold’ and the ‘given period of time’ can optionally be set based on an experiment or simulation by a designer.”
(Col. 9, lines 7-15.)

“While the vehicle is stopped’ means, for example, a period from the time when the value detected by the acceleration sensor 316 becomes stable to the time when the vehicle starts moving.  The ‘time when the vehicle starts moving’ means, for example, the time when the vehicle speed detected by the acceleration sensor 312 exceeds 0.  ‘While the vehicle is stopped’ can optionally be defined based on an experiment or simulation by a designer.”
(Col. 9, lines 44-51.)

(Underlining emphasis added.)

However due to the language which is underlined, the ‘286 specification is not considered to provide any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision. The language with the paragraphs beginning at col. 5, line 21 is considered to illustrate alternative terminology.

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

CLAIM REJECTIONS
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.  Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 277,009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.3

Claim 14 of 15/265286
Claims 19 and 21 of 16/277,009
14. (thrice amended): A vehicle lamp control method comprising;
19. A method of controlling a part of a vehicle, comprising:…
21. The method of according to claim 19, wherein the part of the vehicle is a vehicle lamp,…
 Therefore, claim 21 of ‘009 obviously teaches a vehicle lamp control method. 
obtaining [an] acceleration information detected by an acceleration sensor;

19. A method of controlling a part of a vehicle, comprising:… a vehicle longitudinal direction acceleration and … a vehicle vertical direction acceleration detected by an acceleration sensor during at least one of an acceleration and a deceleration of a vehicle; 
21. The method of according to claim 19,… 
Therefore, claim 21 of ‘009 obviously teaches obtaining acceleration information detected by an acceleration sensor. 
deriving a vehicle longitudinal direction

 acceleration and a vehicle vertical direction
 
acceleration from the acceleration information;

19. A method of controlling a part of a vehicle, comprising:… determining a temporal change amount of a vehicle longitudinal direction acceleration and a temporal change amount of a vehicle vertical direction acceleration detected by an acceleration sensor during at least one of an acceleration and a deceleration of a vehicle; 
21. The method of according to claim 19,… 
Therefore, claim 21 of ‘009 obviously teaches determining/deriving/detecting a vehicle longitudinal direction acceleration and a vehicle vertical direction acceleration from the acceleration information/acceleration sensor. 
calculating a variation in a ratio between a temporal change amount of the vehicle longitudinal direction acceleration and a temporal change amount of the vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle; and
19. A method of controlling a part of a vehicle, comprising:…calculating information on a vehicle angle based on a ratio between the temporal change amount of the vehicle longitudinal direction acceleration and the temporal change amount of the vehicle vertical direction acceleration … during at least one of an acceleration and a deceleration of a vehicle.
21. The method of according to claim 19,…
 Therefore, claim 21 of ‘009 obviously teaches calculating a variation in a ratio between a temporal change amount of the vehicle longitudinal direction acceleration and a temporal change amount of the vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle.
adjusting an optical axis of a vehicle lamp based on the ratio.
19. A method of controlling a part of a vehicle, comprising:…calculating information on a vehicle angle based on a ratio… 
21. The method of according to claim 19, … an optical axis of the vehicle lamp is adjusted based on the information on the vehicle angle



9.  Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/277,009 in view of Izawa (US 6,229,263, hereinafter also referred to as ‘263). 
This is a provisional nonstatutory double patenting rejection.
Claim 1 of 15/265,268
Claim 21 of 16/277,009
1. A vehicle lamp controller comprising:

19. A method of controlling a part of a vehicle, comprising:…
21. The method of according to claim 19, wherein the part of the vehicle is a vehicle lamp,…
Therefore, claim 21 of ‘009 obviously teaches a vehicle lamp controller.
a receiver configured to receive [an] acceleration information detected by an acceleration sensor;

19.  A method of controlling a part of a vehicle, comprising:… a vehicle longitudinal direction acceleration and … a vehicle vertical direction acceleration detected by an acceleration sensor during at least one of an acceleration and a deceleration of a vehicle; 
21. The method of according to claim 19,…

While claim 21 does not teach a receiver as claimed by claim 1, the data detected by the acceleration sensor of claim 21 is obviously communicated from the sensor in order to make the derivations/calculations as claimed in claims 19 and 21.  

As illustrated in Figure 1 of ‘263 the connection/line from acceleration detector 3 to  control means 4 receives acceleration information detected by an acceleration sensor.  To employ a receiver/connection/line  for receiving acceleration information detected by an acceleration sensor as taught by ‘263 would be obvious to one of ordinary skill in the art in order to communicate the  information to the controller.  
a control unit configured to
derive a vehicle longitudinal direction acceleration and a vehicle vertical direction acceleration from the acceleration information[,] and
to generate a control signal for instructing an adjustment of an optical axis of a vehicle lamp, based on a variation in a ratio between a temporal change amount of the vehicle longitudinal direction acceleration and a temporal change amount of the vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle; 
See discussion in paragraph 8.
a transmitter configured to transmit the control signal to an optical axis adjusting portion of the vehicle lamp.
19. A method of controlling a part of a vehicle, comprising:… calculating information on a vehicle angle based on a ratio between the temporal change amount of the vehicle longitudinal direction acceleration and the temporal change amount of the
vehicle vertical direction acceleration ….

21. The method of according to claim 19…an optical axis of the vehicle lamp is adjusted based on the information on the vehicle angle …
While claim 21 does not teach a transmitter as claimed by claim 1, the calculated information on the vehicle angle of claim 21 is obviously communicated to the lamp in order to adjust an optical axis of thereof based thereon as claimed in claim 21.  

As illustrated in Figure 1 of ‘263, a connection/line from control means 4 to operating means 5 and lamp 6 transmits the information to an adjusting portion of the vehicle lamp.  

To employ a transmitter/connection/line for transmitting the information on the vehicle angle to the vehicle lamp as taught by ‘263 would be obvious to one of ordinary skill in the art in order to communicate data to the lamp.  



Claim 11 of 15/265,286
Claims 21 and 19 of 16/277,009
11.  A vehicle lamp system comprising:

19. A method of controlling a part of a vehicle, comprising:…
21. The method of according to claim 19, wherein the part of the vehicle is a vehicle lamp,…
Therefore, claim 21 of ‘009 obviously teaches a vehicle lamp system.
a vehicle lamp having an adjustable optical axis;

21. The method of according to claim 19, … an optical axis of the vehicle lamp is adjusted. 
Therefore, claim 21 of ‘009 obviously teaches a vehicle lamp having an adjustable optical axis.
an acceleration sensor; and

19. A method of controlling a part of a vehicle, comprising:…detected by an acceleration sensor…
21. The method of according to claim 19, …
Therefore, claim 21 of ‘009 obviously teaches an acceleration sensor.
a controller configured to control the vehicle lamp,

wherein the controller comprises:
a receiver configured to receive [an] acceleration information detected by the acceleration sensor;
a control unit configured to derive a vehicle longitudinal direction acceleration and a vehicle vertical direction acceleration from the acceleration information[,] and to generate a control signal for instructing an adjustment of the optical axis of the vehicle lamp, based on a variation in a ratio between a temporal change amount of the vehicle longitudinal direction acceleration and a temporal change amount of the vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle; and
a transmitter configured to transmit the control signal to an optical axis adjusting portion of the vehicle lamp.

See discussion of claim 1 above.



Allowable Subject Matter
Claims 2-5, 8-10, 12-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Prior Art
Any prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,838,343 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992
Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 However, no translations of such Japanese applications are of record in the prosecution history in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date. For example, if portions from the different applications are taken to create/support an invention, then no single one of them supports the invention and the benefit of their filing dates are not awarded.
        3 See MPEP 1451, I and II, i.e. There is no requirement that the claims of the multiple reissue applications be independent and distinct from one another; if they are not independent and distinct from one another, the examiner must apply the appropriate double patenting rejections …Where the parent and the continuation reissue applications are examined together, a provisional double patenting rejection should be made in both cases as to any overlapping claims. See MPEP § 804 - § 804.04 as to double patenting rejections. Any terminal disclaimer filed to obviate a nonstatutory double patenting rejection ensures common ownership in accordance with 37 CFR 1.321(c)(3)  or common enforcement in accordance with 37 CFR 1.321(d)(3)  of the reissue patents during enforcement actions in the remainder of the unexpired term of the original patent.